Citation Nr: 0729664	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  07-04 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
anxiety disorder.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had active military service from December 1942 to 
August 1945.  In addition, the Board notes that the veteran's 
claims file contains official documentation that verifies his 
status as a combat veteran, such as his receipt of the Purple 
Heart.  See 38 U.S.C.A. § 1154(b) (West 2002).

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision in which the RO 
denied entitlement to a TDIU rating as well as assigning a 
rating in excess of 10 percent rating for the veteran's 
service-connected anxiety disorder.

The veteran's representative filed a notice of disagreement 
(NOD) for these matters in June 2006.  In July 2006, the 
veteran testified during a RO hearing before a Decision 
Review Officer (DRO); a transcript of that hearing is of 
record.

Thereafter, in February 2007, the RO issued a statement of 
the case (SOC) as well as granted a 30 percent rating for 
anxiety disorder, effective February 23, 2005; the matter of 
a rating in excess of 30 percent remained viable for 
appellate consideration.  See AB v. Brown, 6 Vet. App. 35 
(1993) (where a claimant has filed a notice of disagreement 
as to an RO decision assigning a particular rating, a 
subsequent RO decision assigning a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal).  The veteran's representative filed a 
substantive appeal (via a written statement in lieu of a VA 
Form 9, Appeal to Board of Veterans' Appeals) in February 
1999.



In September 2007, a Deputy Vice-Chairman of the Board 
granted the August 2007 motion of the veteran's 
representative to advance this case on the Board's docket, 
pursuant to the provisions of 38 U.S.C.A. § 7107 (West 2002) 
and 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The veteran's anxiety disorder has been manifested, 
primarily, by anxiety, chronic sleep impairment, flashbacks, 
intermittent dysthymic mood, irritability, and nightmares; 
these symptoms are indicative of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal).

3.  The veteran's service-connected disabilities do meet the 
minimum percentage requirements for a schedular award of a 
TDIU.  However, the disabilities are not shown to prevent him 
from obtaining or retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for service-connected anxiety disorder are not met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.130, 
Diagnostic Code 9400 (2007).

2.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)), includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria formula for all possible schedular 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 
Pelegrini, 18 Vet. App. at 112.  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, a pre-rating July 2005 RO letter provided 
notice to the appellant regarding what information and 
evidence was needed to substantiate the claims for an 
increased rating and a TDIU rating, as well as what 
information and evidence must be submitted by the appellant, 
what information and evidence would be obtained by VA.  The 
July 2005 RO letter included a request that the veteran 
provide any evidence in his possession that pertains to his 
claims.  

Concerning the notice requirements of Dingess/Hartman, in 
this appeal, the veteran's status is not at issue.  The 
notice requirements pertaining to existence of disability and 
nexus were met via the July 2005 RO letter, as addressed 
above.  A June 2006 letter informed the appellant how 
disability ratings and effective dates are assigned and the 
type of evidence that impacts those determinations.  The 
Board notes that any error in the timing or form of the 
latter notice is harmless.  As the Board's decision herein 
denies a rating in excess of 30 percent for anxiety disorder 
and denies entitlement to a TDIU rating, no effective date or 
rating is being, or is to be, assigned.  Accordingly, there 
is no possibility of prejudice to the veteran under the 
notice requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, VA treatment records from the VA 
Medical Center in Pittsburgh, Pennsylvania, and a report of a 
July 2005 VA mental disorder examination.  Also of record and 
considered in connection with the claim are the various 
statements submitted by the veteran and his representative, 
on his behalf.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. 537 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Increased Evaluation for Anxiety Disorder

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity resulting from a 
service-connected disability.  See 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4. Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  See 38 C.F.R. 
§ 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations.   See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Historically, the RO granted the veteran service connection 
and an initial 10 percent rating for anxiety disorder in an 
August 1998 rating decision.  In February 2005, the veteran 
filed a claim for an increased rating for his service-
connected anxiety disorder.   In a February 2007 rating 
decision, the RO granted a 30 percent rating for anxiety 
disorder, effective February 23, 2005.  The matter of a 
rating in excess of 30 percent remained viable for appellate 
consideration.  See AB v. Brown, 6 Vet. App. 35 (1993).

In this case, the veteran has been assigned a 30 percent 
disability rating for anxiety disorder pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9400 (2007).  However, a General 
Rating formula for evaluating psychiatric impairment other 
than eating disorders contains the actual rating criteria for 
evaluating the veteran's disability.

Pursuant to the General Rating formula, a 30 percent rating 
requires occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.

A rating of 100 percent requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

It is further noted that the nomenclature employed in the 
portion of VA's rating schedule that addresses service- 
connected psychiatric disabilities is based upon the Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV).  See 38 
C.F.R. § 4.130 (2007).

The DSM-IV contains a Global Assessment of Functioning (GAF) 
scale, with scores ranging between zero and 100, which 
represents the psychological, social, and occupational 
functioning of an individual on a hypothetical continuum of 
mental health-illness.  The GAF score and the interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  The GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the percentage rating issue; rather, it must be considered 
in light of the actual symptoms of a psychiatric disorder 
(which provide the primary basis for the rating assigned).  
See 38 C.F.R. § 4.126(a) (2007).

In a July 2005 VA mental examination report, the veteran 
complained of difficulty sleeping, anxiety, having war 
memories, and irritability.  It was further noted the veteran 
had retired after 37 years working with the City of 
Pittsburgh, did volunteer work, was involved with several 
organizations, and maintained a good relationship with 
members of his family.  On mental status examination findings 
were noted as relevant speech, coherent thought processes, no 
suicidal ideation or memory impairment, good hygiene, and 
unimpaired insight and judgment.  The examiner reported that 
the veteran was totally independent in regards to activities 
of daily living and that his psychiatric symptoms did not 
appear to have increased since his last VA examination.  The 
examiner listed a diagnosis of anxiety disorder NOS (not 
otherwise specified).

VA treatment records dated from August 2005 to February 2007 
reflect that the veteran received group and individual 
psychiatric therapy.  In an August 2005 VA treatment record, 
the veteran complained of feeling lonely, irritable, having 
war memories as well as frequent nightmares, and having 
difficultly sleeping.  The examiner listed a diagnosis of 
generalized anxiety disorder, NOS.  The veteran was noted to 
be depressed and tearful at times in a December 2005 VA 
treatment note.  In a February 2006 VA treatment record, the 
examiner indicated that the veteran was less tearful but 
exhibited a dysthymic mood.  It as further noted that the 
veteran was alert, oriented, groomed, and suffered from no 
delusions or hallucinations.  In VA treatment records dated 
from May to September 2006, it was noted that the veteran was 
alert, oriented, less depressed, groomed, showed no memory 
impairment, and was sleeping better. 

After a careful review of the medical evidence in light of 
the above-noted criteria, the Board finds that the symptoms 
associated with the veteran's service-connected anxiety 
disorder have been consistent with the criteria for no more 
than the currently assigned 30 percent rating.

Competent medical evidence of record reflects that the 
veteran's service-connected anxiety disorder has been 
characterized, primarily, by anxiety, flashbacks, chronic 
sleep impairment, and nightmares.  These symptoms are 
reflective of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), the level of impairment 
contemplated in the currently assigned 30 percent disability 
rating.

At no point has the veteran's anxiety disorder symptomatology 
met the criteria for a rating in excess of 30 percent.  As 
noted above, the assignment of the next higher, 50 percent 
rating is warranted for occupational and social impairment 
with reduced reliability and productivity, due to certain 
symptoms.  However, the Board notes that a preponderance of 
the medical evidence of record does not show that the veteran 
suffered from flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of memory; impaired judgment; impaired 
abstract thinking; or other symptoms that are characteristic 
of a 50 percent rating.  The veteran has some documented 
symptoms of anxiety, panic attacks, irritability, and 
dysthymic mood, although these have not been shown to affect 
the veteran on a continuous basis and/or to limit his ability 
to function independently on a daily basis.  Additionally, VA 
outpatient treatment records and examination reports dated 
from 2005 to 2007 show that the veteran was able to maintain 
good family relationships, has normal thought processes, 
coherent speech, exhibits unimpaired judgment and insight, 
and participates in several volunteer organizations.

The Board also points out that none of the GAF scores 
assigned since February 23, 2005, alone, provide a basis for 
assignment of any higher disability rating for the veteran's 
service-connected anxiety disorder.

In the September 2005 VA examination report, the examiner 
listed a GAF score of 70.  VA treatment records dated from 
2005 to 2007 reflected GAF scores of 55, 58, 60, 65, and 70.  
According to DSM-IV, a GAF score ranging between 61 to 70 
reflects some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  GAF scores 
ranging between 51 and 60 are assigned when there are 
moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers). The Board has 
determined that these GAF scores are consistent with the 
reported symptomatology and the 30 percent rating currently 
assigned.

The aforementioned discussion makes clear that, since the 
February 23, 2005 effective date of the assignment of the 30 
percent disability rating, the veteran's anxiety disorder 
symptomatology has resulted in a disability picture that has 
more nearly approximated the extent of occupational and 
social impairment contemplated for a 30 percent rating under 
applicable rating criteria.  As, since that time, the 
criteria for the next higher, 50 percent, rating for anxiety 
disorder have not been met, it logically follows that 
criteria for an even higher rating (70 or 100 percent) 
likewise have not been met.

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that the veteran's 
service-connected anxiety disorder reflects so exceptional or 
so unusual a disability picture as to warrant the assignment 
of any higher rating on an extra-schedular basis.  See 38 
C.F.R. § 3.321(b) (cited to and discussed in the February 
2007 SOC).  In this regard, the Board notes that the 
disability is not objectively shown to markedly interfere 
with employment (i.e., beyond that contemplated in the 
assigned rating).  There also is no objective evidence that 
the disability warrants frequent periods of hospitalization, 
or otherwise renders impractical the application of the 
regular schedular standards.  In the absence of evidence of 
any of the factors outlined above, the criteria for invoking 
the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the claim for a rating in 
excess of 30 percent for anxiety disorder must be denied.  In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not for application in the instant appeal.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).



III.  TDIU

Total disability ratings for compensation based upon 
individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more. 38 C.F.R. §§ 
3.340, 3.34l, 4.16(a) (2006).

The veteran's service-connected disabilities consist of 
residuals of a right shoulder gunshot wound (rated as 40 
percent disabling); anxiety disorder (rated as 30 percent 
disabling); right arm gunshot wound scars (rated as 10 
percent disabling); and tinnitus (rated as 10 percent 
disabling).  The veteran's combined disability rating is 70 
percent.  

At 70 percent, the veteran's combined disability rating does 
meet the schedular criteria for consideration of a TDIU 
rating under 38 C.F.R. § 4.16(a) (2007).  Upon review of the 
history of the veteran's service-connected disabilities, the 
Board finds that a preponderance of the evidence shows that 
the veteran's service-connected disabilities alone do not 
preclude him from engaging in substantially gainful 
employment.

The central inquiry is "whether the veteran's service 
connected disabilities alone are of sufficient severity to 
produce unemployability."  See Hatlestad v. Brown, 5 Vet. 
App. 524, 529 (1993).  Consideration may be given to the 
veteran's education, special training, and previous work 
experience, but not to his age or to the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19 (2007); see also Van Hoose v. Brown, 4 Vet. App. 
361 (1993).

In his July 2006 VA Form 21-8940, Application for Increased 
Compensation Based on Unemployability, the veteran stated 
that he completed a high school education and remarked that 
he was unable to secure employment due to his anxiety and 
right shoulder conditions.  In this report, the veteran 
indicated that he left his job as a supervisor for the City 
of Pittsburgh in August 2003 because of his service-connected 
disabilities, and that he has not worked since that time.  
The Board will consider the veteran's assertions in light of 
the objective evidence of record.

Objective medical findings indicate that during July 2005 VA 
examinations, the veteran stated that he had retired from 
active employment in 2003.  In the July 2005 VA mental 
disorders examination report, the veteran indicated that he 
feels he was tricked into retiring when his employer took his 
position out of the budget.  During his July 2006 hearing, 
the veteran testified that his service-connected disabilities 
prevent him from maintaining employment.  He further 
indicated that he was pressured to resign from his job in 
August 2003 due to his behavior at work. 

While the Board has considered the veteran's assertions in 
this appeal, none of the competent medical evidence of record 
indicates that veteran's service-connected disabilities--
either individually or in concert--render him unable to 
obtain or retain substantially gainful employment, the Board 
must conclude that the criteria for invoking the procedures 
of 38 C.F.R. § 4.16(a), for assignment of a TDIU rating are 
not met.  In this case, the record does show that the veteran 
has not been employed since August 2003.  However, the Board 
notes that he repeatedly refers to himself as "retired".  
The record also reflects that the veteran suffers from 
multiple nonservice-connected disabilities including 
hypertension, atrial fibrillation, heart disease, hearing 
loss, and degenerative joint disease of the knees.  Further, 
in the July 2005 VA mental disorders examination report, the 
examiner specifically indicated that the veteran remains 
employable from a psychiatric perspective and that the 
severity of his anxiety disorder symptoms did not render him 
unemployable.  Simply stated, there is no competent evidence 
or opinion even suggesting that veteran is unemployable due 
to his service-connected disabilities.



For all the foregoing reasons, the claim for a TDIU rating 
must be denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, absent 
competent, persuasive evidence to support the claim, that 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

A rating in excess of 30 percent for anxiety disorder is 
denied.

A TDIU rating is denied.



______________________________________________
C.L. Mason
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


